Howell, J.
' This is a proceeding under the act, No. 156, approved October 15, 1868, (session acts, p. 199) to declare the defendant disqualified to hold the office of Judge of the Eleventh District.
- The defendant is a resident of the parish of Claiborne, and, by consent, the suit was instituted and tried in the parish of Caddo, which wo consider prohibited by article 162 C. P., as amended by act approved nineteenth March, 1861, which declares that no one shall be permitted to elect any other domicile or residence than his own for the purpose of being sued, except where expressly provided by law. There is no law making this case an exception.
The Constitution, article 90, has directed how a case may he tried when the judge of the court is interested. Consent cannot give jurisdiction against the law.
It is therefore ordered that the judgment appealed from be reversed and this action dismissed, without prejudice'to the rights of the parties. The appellee to pay costs of appeal.